Citation Nr: 1706485	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to March 1958.

These matters are before the Board of Veterans' Appeals (Board) from February 2005 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The February 2005 rating decision denied the Veteran's claim of entitlement to a compensable rating for post-operative residuals of a left inguinal herniorrhaphy.  In January 2010, the Board denied a compensable rating for the Veteran's service-connected hernia disability and granted a separate 10 percent rating for a residual scar from the hernia surgery.  The Board also determined that the issue of entitlement to a TDIU was raised by the record and remanded the issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 2010, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated in December 2011, the Court granted a Partial Joint Motion for Remand (Joint Motion) submitted by the parties and remanded the matter for readjudication in accordance with its instructions.

In July 2012 the Board remanded the claim seeking TDIU and in February 2015, the Board denied the claim.  The Veteran appealed this decision to the Court.  In June 2016, the Court issued a Memorandum Decision setting aside the Board's February 2015 decision and remanding the matter for readjudication.

In December 2015, a Board decision by a different Veterans Law Judge remanded the issue of service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, as secondary to a service-connected disability for further development.  Review of the record indicates that the Agency of Original Jurisdiction (AOJ) is still completing the requested development and that this issue has not been returned to the Board.  Accordingly, as will be explained further below, this issue is not yet ripe for appellate review.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

A.  TDIU

In its July 2012 remand, the Board determined that the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected hernia disability was raised by the record and referred the issue to the AOJ for adjudication.  In the same decision, the Board remanded the Veteran's claim of entitlement to a TDIU for further development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA examination to reassess the severity of his service-connected hernia disability.  In the Board's exam instructions, it also indicated that the AOJ needed to first adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  It then noted that if service connection was found to be warranted for an acquired psychiatric disorder, the AOJ should then consider that disability in determining whether he was entitled to TDIU.  

In its June 2016 Memorandum Decision, the Court found that the Board's February 2015 decision denying TDIU did not substantially comply with the Board's July 2012 remand instructions because it did not follow the instructions outlined above, and did not even allude to the Veteran's claim of service connection for an acquired psychiatric disorder when it decided the TDIU claim.

Notably, at the time of the February 2015 Board decision, the AOJ had denied service connection for an acquired psychiatric disorder via a September 2012 rating decision.  However, the Veteran had appealed that decision and had requested a hearing before the Board in his September 2013 VA Form 9, Substantive Appeal.  That hearing was not conducted until October 2015; hence, the matter was not ready for adjudication by the Board at the time of the Board's February 2015 decision.  As noted in the Introduction, in a December 2015 decision, the VLJ that conducted a hearing on the matter of service connection for an acquired psychiatric disorder remanded the matter for further development.  The AOJ has not completed the requested development and the matter has not yet been returned to the Board.

Therefore, as the Court's Memorandum Decision has essentially instructed that the appeal of service connection for an acquired psychiatric disorder must be decided prior to adjudicating the claim seeking entitlement to TDIU, the Board is unable to review the Veteran's claim of entitlement to a TDIU until further development and adjudication of the service connection claim is completed by the AOJ.

B.  Bilateral Hearing Loss

Regarding the claim for a higher initial rating for bilateral hearing loss, the AOJ implemented the Board's December 2015 decision granting service connection for bilateral hearing loss in a December 2015 rating decision which assigned a 10 percent rating for bilateral hearing loss, effective April 19, 2011.  In July 2016, the Veteran filed VA Form 21-0958, Notice of Disagreement (NOD), with this decision indicating that he was disagreeing with the rating assigned.  38 C.F.R. §§ 19.24, 20.201(a).  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the claim seeking an increased rating for bilateral hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim must also be deferred pending resolution of the increased rating claim. 


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC as to the issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  Advise the Veteran and his attorney of the Veteran's appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Obtain any outstanding treatment records in support of the Veteran's claim of entitlement to a TDIU.  Obtain all pertinent VA treatment records which have not been obtained already.  Request the Veteran's authorization to obtain any pertinent private treatment records.  After obtaining the necessary authorization, obtain and associate with the claims file the private medical records.  If any such records identified by the Veteran are not available, then he should be so informed, and notations regarding the unavailability of such records and as to the attempts made to obtain them should be associated with the claims file.

3.  After resolving the Veteran's pending claims of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder as secondary to a service-connected disability, and the claim for an initial increased rating for bilateral hearing loss, readjudicate the Veteran's claim of entitlement to a TDIU - including, if necessary, whether this benefit should be granted on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





